DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 06/24/2022.

By the amendment, claims 1, 7-8, 14-15 and 21 are amended. 
Claims 1-21 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/04/2022, 04/02/2022, 07/05/2022 and 10/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant states (Remarks page 10) that the submitted replacement drawings overcome the drawings objections of the Non-Final Rejection of 12/24/2021.  The Examiner notes however that there remains several Figures with continuing issues that must be addressed, as stated in the updated objection to the drawings below.
Applicant argues (Remarks pages 11-12), regarding the 35 USC 102 rejections of claims 1, 8 and 15 by Nuno, that the claims as amended are not taught by Nuno. While Applicant has not specifically pointed out how the language of the claims patentably distinguishes them from Nuno, nevertheless the newly added limitation requiring a series of selections for sign-in are not disclosed by Nuno.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nuno and Chakraborty’760 (US 2006/0167760).

Drawings
The replacement drawings of 06/24/2022 are objected to because they contain drawings which appear blurry and/or have hard to read diagrams or text (See at least Figures 5A-5B, 5D, 9, 12A-12C, 15A-15B, 18B-18D, 21A, 30, 32, 36C-36E, 38, 40A-40B, 43A-43C, 47A-47B, 49B, 51A-B, 51D, 55, 57E-57I, 61A-61C, 63B, 65A-65B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8 and 15, each of claims 1, 8 and 15 recite the limitations "the one or more items" in respective lines 7-8, 10-11 and 9-10.  There is insufficient antecedent basis for this limitation in each claim.
Further regarding claims 1, 8 and 15, each of claims 1, 8 and 15 recite the limitations "the selectable unit field" in respective lines 8, 11 and 10.  There is insufficient antecedent basis for this limitation in each claim.
Further regarding claims 1, 8 and 15, each of claims 1, 8 and 15 recite the limitations "the selectable object field" in respective lines 9, 12 and 11.  There is insufficient antecedent basis for this limitation in each claim.
Regarding claims 2-7, 9-14 and 16-21, claims 2-7, which depend from claim 1, claims 9-14, which depend from claim 8, and claims 16-21, which depend from claim 15, are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nuno (US 2006/0212826, previously presented) in view of Chakraborty et al. (US 2006/0167760, hereafter “Chakraborty’760”).

Regarding claim 1, Nuno discloses a method for submitting an order for a part in an interactive electronic technical manual system (IETM) (¶10) configured to provide electronic and credentialed access via an IETM viewer to technical documentation for an item (¶10, ¶387), the method comprising: 
receiving input of a selection of an ordering mechanism associated with the part made by a user signed into the IETM (¶387), wherein the selection of the ordering mechanism is performed by the user via the IETM viewer executing on a user computing entity (¶390-391, Fig. 25); and 
responsive to receiving the input of the selection of the ordering mechanism: 
querying a stock identifier based at least in part on a part identifier for the part (¶394), 
querying data for the part from a remote system based at least in part on the stock identifier (¶395), 
retrieving an electronic interactive order form based at least in part on the item  (¶395-398), 
auto-populating the electronic interactive order form with the data (¶395-398), and 
dynamically providing the electronic interactive order form via a pop-up window for display via the IETM viewer (Fig. 26), wherein the electronic interactive order form is configured to allow the user to at least one of edit the data and enter additional data into the electronic interactive order form (¶398) and the electronic interactive order form provides one or more submit order mechanisms to allow the user to submit the order for the part from the IETM (¶400).  
While Nuno discloses a sign-in mechanism authenticates and signs the user into the IETM based at least in part on an input first user credential and data field (¶387: username, password and email employed for authentication), Nuno fails to disclose wherein (b) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field, and (iii) input of a selection of an object displayed for the selectable object field, and (c) the sign-in mechanism authenticates that signs the user into the IETM based at least in part on a first user credential further authenticates based at least in part on the selected dataset, the selection of the unit displayed, and the selection of the object displayed.
Chakraborty’760 discloses methods for implementing an IETM viewer for technical documentation of an item (¶38).  In particular, Chakraborty’760 discloses wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items (Fig. 14A, ¶82: user can choose the customer on behalf they want to use the system, ¶83: change customer option), (ii) input of a selection of a unit displayed for the selectable unit field (Fig. 14A, ¶83: after selection of customer, provide list of sites associated with the customer, selecting desired site), and (iii) input of a selection of an object displayed for the selectable object field (Fig. 14A, ¶83: selecting machine unit after selecting customer and site, ¶84), and (b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a first user credential (Fig. 14A: OK/Cancel, ¶81-84: logging in), the dataset, the selection of the unit displayed, and the selection of the object displayed (¶83-84: logging in using the input of the customerID, unitID, user type, ¶86: responsive to the user logging into the system, presenting the UI screens for interaction). Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Nuno and Chakraborty’760 before them before the effective filing date of the instant invention to combine the authenticating of a user of an IETM based at least in part on a user credential, a selected dataset, a selection of the unit displayed, and a selection of the object displayed, as taught by Chakraborty’760, with the sign-in mechanism that authenticates and signs the user into a IETM based at least in part on an input first user credential and data field of Nuno.  One would have been motivated to make this combination to provide personalized content to a user based on the needs of the user, as suggested by Chakraborty’760 (¶76, ¶80).

Regarding claim 2, Nuno and Chakraborty’760 disclose the method of claim 1, and Nuno further discloses: 
providing a window for display via the IETM viewer (Fig. 25), the window comprising content found in the technical documentation for the item in which the content comprises an identifier for the part that is selectable (Fig. 25, ¶389); 
receiving input of a selection of the identifier of the part, wherein the selection of the identifier of the part is performed by the user via the IETM viewer (Fig. 25, ¶390-392); and 
responsive to receiving the input of the selection of the identifier of the part, providing the ordering mechanism for display via the window (¶392-397, Fig. 26).  

Regarding claim 3, Nuno and Chakraborty’760 disclose the method of claim 1, and Nuno further discloses:127AttyDktNo. 056262/551654
LEGAL02/40081755v2receiving input of a selection of at least one of the one or more submit order mechanisms, wherein the selection of the at least one of the one or more submit order mechanisms is performed by the user via the IETM viewer (Fig. 26, ¶400); and 
responsive to receiving the input of the selection of the at least one of the one or more submit order mechanisms, submitting the order for the part directly to a second remote system from the IETM (¶400).  

Regarding claim 4, Nuno and Chakraborty’760 disclose the method of claim 1, and Nuno further discloses: 
receiving input of a selection of at least one of the one or more submit order mechanisms, wherein the selection of the at least one of the one or more submit order mechanisms is performed by the user via the IETM viewer (Fig. 28, ¶409); and 
responsive to receiving the input of the selection of the at least one of the one or more submit order mechanisms, submitting the order for the part by sending an email comprising a portable document form file of the order for the part to facilitate having the order submitted for the part (¶407-409).  

Regarding claim 5, Nuno and Chakraborty’760 disclose the method of claim 1, and Nuno further discloses: 
receiving input of a selection of at least one of the one or more submit order mechanisms, wherein the selection of the at least one of the one or more submit order mechanisms is performed by the user via the IETM viewer (¶409); and 
responsive to receiving the input of the selection of the at least one of the one or more submit order mechanisms, adding the order for the part to an electronic shopping cart (¶409), wherein the order for the part is stored in the electronic shopping cart until the user computing entity is connected to a network configured to allow the order for the part to be submitted (¶409: held pending connection to a network).  

Regarding claim 6, Nuno and Chakraborty’760 disclose the method of claim 1, and Nuno further discloses: 
generating a graphical code for the order for the part (¶407, ¶409: stylized XML data in email); and 
providing the graphical code on a window for display via the IETM viewer (¶409), wherein the graphical code is configured to be scanned by the user using a remote device to submit the order for the part (¶407: analyzed to perform order receiving process).  

Regarding claim 7, Nuno and Chakraborty’760 disclose the method of claim 6, and Nuno further discloses wherein the graphical code comprises at least one of a quick response code, a one-dimensional graphical code, a universal product code, and a data matric graphical code (¶409).

Regarding claims 8-14, claims 8-14 recite limitations similar to claims 1-7, respectively, and are similarly rejected.

Regarding claims 15-21, claims 15-21 recite limitations similar to claims 1-6, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heil et al.
US 20130179309 A1
Methods and systems for restocking inventory
Rosenberg
US 20200174630 A1
Interactive user interfaces for electronic textbook implementations
Yang et al.
CN 106095258 A
A mobile terminal based on electronic book and page-turning method and system


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179